SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

119
KAH 13-00495
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
WILLIAM ANDERSON, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

RANDY JAMES, SUPERINTENDENT, LIVINGSTON
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


GENESEE VALLEY LEGAL AID, INC., GENESEO (JEANNIE D. MICHALSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Livingston County (Robert B. Wiggins, A.J.), entered December 13, 2012
in a habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: On appeal from a judgment denying his petition for a
writ of habeas corpus, petitioner contends that his right to due
process was violated. While this appeal was pending, however,
petitioner was released to parole supervision, and thus this appeal
has been rendered moot (see People ex rel. Moore v Lempke, 101 AD3d
1665, 1665-1666, lv denied 20 NY3d 863). The exception to the
mootness doctrine does not apply (see People ex rel. Baron v New York
State Dept. of Corr., 94 AD3d 1410, 1410, lv denied 19 NY3d 807; see
generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court